Citation Nr: 0729879	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for residuals of a right hip 
injury from August 30, 2004?

2.  Entitlement to service connection for a left hip 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1989 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


FINDINGS OF FACT

1.  Since August 30, 2004, residuals of a right hip injury 
have not been manifested by abduction is limited to 10 
degrees, ankylosis, flail joint or impairment of the femur.

2.  A left hip impairment is not shown by competent medical 
evidence to have a nexus to service or to residuals of a 
right hip injury.


CONCLUSIONS OF LAW

1.  From August 30, 2004 the criteria for an evaluation in 
excess of 10 percent for residuals of a right hip injury have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5253 (2006).

2.  A left hip impairment was not incurred in or aggravated 
by active service, left hip arthritis may not be presumed to 
have been so incurred, and a left hip disorder is not 
proximately due to or the result of residuals of a right hip 
injury.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
September 2004, November 2004 and July 2006 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in her 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  After notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Background

Service medical records show no treatment for a right or left 
hip disorder.  The veteran's September 1992 National Guard 
medical history report notes a history of a right hip stress 
fracture in 1989 during basic training.  Purportedly, 
crutches were used for one month.

At an October 2004 VA examination, the veteran reported that 
she was in the National Guard from 1989 to 1990 but was never 
actually called to active duty.  She stated that in 1989, 
while in basic training, she developed left hip pain, and was 
reportedly seen at a dispensary.  She reportedly was treated 
symptomatically and told she possibly could have a stress 
fracture of her left hip.  After six weeks of basic training 
she was discharged and returned to her home.  She was on 
medical leave for several weeks and then felt much improved.  
She later reportedly returned to Fort Gordon, Georgia for 
advanced training, and finished the program while not being 
required to do any marching or basic training exercises.  

The veteran reported that she returned to Boston and still 
had problems with her left hip.  She stated that she entered 
the individual training program at the Government Center in 
Boston which was now part of her daily work.  She stated that 
her job was mostly sedentary.  She stated that she had 
recurrent occasional pain, which was sometimes associated 
with a slight left hip limp.  She also complained of some 
pain in her right hip.  She reportedly never sought any 
medical attention since 1989 nor had she been to the VA 
Medical Center.  

Examination showed some slight tenderness over both hip 
protrusions.  Range of motion of both hips was completely 
normal.  Abduction was shown to 40 degrees bilaterally, 
adduction to 25 degrees bilaterally, internal rotation was to 
40 degrees bilaterally, and external rotation was to 60 
degrees bilaterally.  There was no pain associated with 
motion.  She presented no evidence of any muscular atrophy.  
X-rays of both hips showed that the joints were well 
maintained and there was no definite evidence of a recent 
fracture or dislocation.  There was a hypertrophic bony 
change at the anterior lip of the superior acetabulum on the 
left suggesting early arthritic change.  

The examiner noted that since her 1998 discharge from the 
National Guard she had occasional bilateral hip pain, but had 
not sought any kind of medical attention or treatment since 
her service discharge.  The examination showed she had 
completely normal range of motion of both hips with a history 
which was suggestive of a possible stress fracture of her 
left hip, which she suffered in basic training in Fort 
Jackson in 1989.  It was noted that the veteran had an 
absence of any limp or any other limitation of motion.




A.  Increased evaluation

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In a November 2004 rating decision the veteran was granted 
service connection for residuals of a right hip injury and 
was assigned a 10 percent disability evaluation effective 
August 30, 2004.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5253, a 20 percent rating is available under Diagnostic Code 
5253 where abduction is limited to 10 degrees.  A 20 percent 
rating is also available under 38 C.F.R. § 4.71a, Diagnostic 
Code 5252 when hip flexion is limited to 30 degrees.

Analysis

Despite the veteran's complaints of pain the competent 
medical evidence is against finding such additional 
functional limitation such as to warrant an increased under 
Diagnostic Code 5253.  To the contrary, VA examination in 
October 2004 indicated that the veteran had a normal range of 
right  hip motion.  There was no additional loss of motion 
due to pain, fatigue, weakness, lack of endurance, or with 
repetitive use.  As reflected in the VA examination, no 
evidence of structural change, instability, incoodination, 
fatigueability, or weakness was found.  

An evaluation in excess of 10 percent is also not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 or 5254 
(2006), as the veteran does not show ankylosis of the hip or 
a flail joint.  Diagnostic studies also rule out malunion and 
nonunion.  Thus, she does not meet or approximate the 
criteria for a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2006).

As the 10 percent rating represents the greatest degree of 
impairment shown from the effective date of the grant of 
service connection in August 2004, to the present, there is 
no basis for staged rating pursuant to Fenderson.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102.  Thus, the appeal is 
denied. 

B.  Entitlement to service connection for a left hip 
impairment

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury to include by reason of aggravation shall 
be service connected.  38 C.F.R. § 3.310(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2006). ACDUTRA is 
generally full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. 3.6(c)(1) (2006).  
INACDUTRA is generally Reserve duty other than full-time 
duty.  38 C.F.R. 3.6(d) (2006).

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a left hip impairment.  In this 
regard, while the veteran reports a history of an in-service 
left hip stress fracture, the service medical records are 
negative for complaints, treatment, or diagnosis of a left 
hip disorder.  Further, postservice records reveal no medical 
opinion linking a current left hip disorder to the 
appellant's service connected right hip disorder.  Moreover, 
the October 2004 VA examination showed that the veteran had 
normal range of motion of her left hip with an absence of any 
limp.  

While the October 2004 VA examination refers to an in-service 
left hip stress fracture, the only evidence of an in-service 
left hip stress fracture are the appellant's own medical 
statements.  Of course, the Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet.App. 177 (1993); Swann v. 
Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 458 
(1993); Guimond v. Brown, 6 Vet.App. 69 (1993).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against entitlement to service connection for a left hip 
disorder.

As the preponderance of the evidence is against the claim for 
service connection for a left hip disorder, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).




ORDER

An evaluation in excess of 10 percent for residuals of a 
right hip injury from August 30, 2004, is denied. 

Entitlement to service connection for a left hip impairment 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


